Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Holland on December 2nd , 2020.
In the claim:
3.	Cancel claim 11.
4.	In claim 10, Line 5, replace “switch; and”, with – switch; --.

5.	In claim 10, Line 7, replace “predetermined factors.”, with – predetermined factors;
 	interfacing a first battery with the first charger; 
interfacing a second battery with the second charger; and 
interfacing the first and second batteries through a switch with a power rail that powers processing components of the information handling system. --.

6.	In claim 12, Line 1, replace “claim 11”, with – claim 10 --.


7.	In claim 15, Line 1, replace “claim 11”, with – claim 10 --.

8.	In claim 17, Line 1, replace “claim 11”, with – claim 10 --.


Allowable Subject Matter
9.	Claims 1, 3-10, 12-18, and 20 are allowed over prior art of record.
10.	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the information 
handling system and/or method having combinations of features as recited in 
independent claim 1, 10, and/or 18 – wherein claims 3-9 depend on independent claim 
1, wherein claims 12-17 depend on independent claim 10, and wherein claim 20 depend 
on independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/Primary Examiner, Art Unit 2851